UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cv-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

 

Respondents.

 

ANDREW L. CARTER, JR., United States District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report on or before December
20, 2019 indicating how they would like to proceed in this case. Specifically, the Parties should
provide the Court with a proposed briefing schedule for any motions, including motions to compel

arbitration, that they intend to file.

SO ORDERED.
Dated: December 17, 2019
New York, New York

 
    

 

WL. CA , JR.
United States District Judge

 
